Mr. Justice EisheR
delivered the opinion of the court.
The plaintiff below, on the 13th of May, 1850, held three notes against the defendant, one for $50, one for $44, and one for $3.60. On that day he brought a suit before R. W! Wood, a justice of the peace of Adams county, on the note for the sum of $50; and on the same day another suit on the other notes before William Coffin, another justice of the peace of the same county.
Judgments having been rendered by each justice for the plain*404tiff, the defendant prosecuted an appeal to the circuit court of said county, where the court upon motion, dismissed both suits, for the want of jurisdiction in the justices of the peace to render the judgments.
Suppose both suits had been brought before the same justice, could he have entertained jurisdiction of the causes of action ? The constitution declares, that “the jurisdiction of justices of the peace shall be limited to causes in which the principal of the amount in controversy shall not exceed fifty dollars.” The principal-sum of these notes is $97.60, and this was the amount in controversy, because it was what the plaintiff claimed, and what the defendant refused to pay. It is then clear, that the claim was one of which a justice of the peace could take no jurisdiction whatever; and it is difficult to see how the powers of two justices could be made greater than those of one, in regard to the same controversy.
We are satisfied from the whole case that the judgment of the court below-is correct, and must be affirmed.